DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Fettig on August 16, 2022.

The application has been amended as follows: 

1. (Currently amended) A nozzle for atomizing and dispersing a discharge flow of a fluid, the nozzle comprising: 
a bonnet comprising 
an inlet port for receiving said fluid in the nozzle, and
a first surface extending outward from the inlet port;
at least one deflector base comprising
a second surface arranged opposite to the first surface, wherein
at least one spacing plate is arranged between the first surface of the bonnet and the second surface of the at least one deflector base, conically configured about a longitudinal axis of the nozzle, the spacing plate comprising
at least one gap extending completely through as an opening in the spacing plate in a direction (P) perpendicular tothe second surface of the at least one deflector base and extending from the outer periphery of the spacing plate to a distance (D) towards the inner section of the spacing plate such that the at least one gap is open along at least a portion of a circumferential edge of the spacing plate; and 
a discharge port fluidly connected to the inlet port allowing said fluid to flow from the inlet port to surroundings of the nozzle, the discharge port being created between the first and the second surfaces and defined by the at least one gap of the spacing plate.

2. (Currently Amended) The nozzle as claimed in claim 1, wherein the basic shape of the spacing plate is round and the spacing plate comprises a coaxial aperture for receiving a central dowel arranged in the at least one deflector base for attaching to the bonnet.

3. (Currently Amended) The nozzle as claimed in claim 1, wherein the spacing plate comprises a plurality of the gaps.

11. (Currently Amended) The nozzle as claimed in claim 1, wherein the nozzle comprises a connecting piece arranged between the spacing plate and the at least one deflector base, and at least one second spacing plate is arranged between the connecting piece and the at least one deflector base, the nozzle thus comprising at least one second discharge port defined by at least one second spacing plate gap.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The limitation “at least one spacing plate is arranged between the first surface of the bonnet and the second surface of the at least one deflector base, conically configured about a longitudinal axis of the nozzle, the spacing plate comprising
at least one gap extending completely through as an opening in the spacing plate in a direction (P) perpendicular to the second surface of the at least one deflector base and extending from the outer periphery of the spacing plate to a distance (D) towards the inner section of the spacing plate such that the at least one gap is open along at least a portion of a circumferential edge of the spacing plate; and 
a discharge port fluidly connected to the inlet port allowing said fluid to flow from the inlet port to surroundings of the nozzle, the discharge port being created between the first and the second surfaces and defined by the at least one gap of the spacing plate” is not anticipated or made obvious by the prior art. 
The structure of a discharge port formed by the gap of the spacing plate cooperating with surfaces of the bonnet and deflector base, provides for a lower flow resistance in the sprinkler, and therefore lower energy consumption and more efficient supply structure. The structure also provides for a more consistent dispersion pattern. 
U.S. Patent Publication No. ‘998 puts forth a device that includes a spacing plate, but fails to disclose a discharge port formed as claimed. The plate of ‘998 includes openings. Likewise, U.S. ‘847 puts forth a device that includes a spacing plate, but also fails to put forth the claimed discharge port structure. The device includes grooves that extend to the edge of the spacing plate. In the embodiment of Figure 7, an opening extends through the plate, similar to ‘998. U.S. Patent ‘657 also fails to put forth the discharge port formed as claimed. Examiner finds no teaching suggestion or motivation to modify the known prior art to arrive at the current device. Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752